—Judgment, Supreme Court, New York County, entered December 7, 1971, after jury trial, unanimously affirmed, without costs and without disburse*561ments. The jury’s verdict against plaintiff-appellant was directly in accord with the evidence. Plaintiff’s testimony was that, in midwinter, alighting from defendant’s auto in Vermont, she spilled the contents of her purse on to the snow. Without waiting for the car to leave, she proceeded to recover the dropped articles, some of which had fallen under the vehicle. Defendant-respondent started the car, which ran over parts of her body. Her evidence was unclear and self-contradictory as to whether she had warned defendant of her intention before stepping down; in any event, there was no evidence that he had heard her warning. Not alone does the evidence portray contributory negligence, but it completely negates plaintiff’s reliance on the doctrine of last clear chance. There is nothing in this case to indicate that defendant ever was aware, or should have been, that his erstwhile passenger was in peril and that he had an opportunity to relieve her therefrom. Concur—Markewich, J. P., Kupferman, Lupiano, Birns and Lane, JJ.